1

2

3

4                                                          JS-6
5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   GAGANDEEP MARWAHA,                        Case No. 5:18-cv-02561-MWF (AFM)
12
                         Petitioner,
            v.                                 JUDGMENT
13

14   KEVIN McALEENAN, Acting
15   Secretary of Homeland Security, et al.,

16                       Respondents.
17

18         This matter came before the Court on the Petition of GAGANDEEP
19   MARWAHA, for a writ of habeas corpus. Having reviewed the Petition and
20   supporting papers, and having accepted the findings and recommendation of the
21   United States Magistrate Judge,
22         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
23   is dismissed without prejudice.
24

25   DATED: August 14, 2019
26
                                          ___________________________________
27
                                               MICHAEL W. FITZGERALD
28                                         UNITED STATES DISTRICT JUDGE
